            Case 1:18-cv-02409-PLF Document 51 Filed 01/22/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



MS. Q., et al.,

                       Plaintiffs,

       v.
                                                        Civ. A. No. 18- 2409-PLF
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.,

                       Defendants.


                                     JOINT STATUS REPORT

       By and through their undersigned counsel, Plaintiffs and Defendants respectfully submit

this Joint Status Report in response to the Court’s order dated January 7, 2021, which ordered the

parties to “file a joint status report … updating the Court on the current status of plaintiffs asylum

proceedings and whether this case can be dismissed as moot.”

I.     Status of Plaintiffs’ Asylum Proceedings

       Plaintiffs remain discretionarily released under an alternative to detention program while

they continue to lawfully seek asylum relief. Ms. Q.’s notice of appeal to the Board of Immigration

Appeals was filed on November 7, 2018, and was fully briefed as of January 25, 2019. The Board

of Immigration Appeals has not ruled on the appeal.

II.    Whether This Case Can Be Dismissed as Moot

       Because there have been no changed circumstances since the Court’s November 21, 2019,

Order staying this case (see Dkt. 45), Plaintiffs believe that it would be most efficient for the Court

to continue to stay this matter, hold in abeyance the pending motion to dismiss, and maintain the

status quo until there has been a final outcome of Plaintiffs’ asylum proceedings. Defendants do

not oppose this approach. As required by the Court’s order, the parties will submit a joint status

                                                  1
           Case 1:18-cv-02409-PLF Document 51 Filed 01/22/21 Page 2 of 4




report within seven days of any material change in either Plaintiffs’ asylum or custodial status.

(See id. at 4.)

DATE: January 22, 2021                             Respectfully submitted,


     /s/ Wesley Sze                                MICHAEL R. SHERWIN
 Wesley Sze                                        Acting United States Attorney
    (Pursuant to LCvR 83.2(g))
 GIBSON, DUNN & CRUTCHER LLP                       BRIAN P. HUDAK
 1881 Page Mill Road                               Acting Chief, Civil Division
 Palo Alto, CA 94304
 Telephone: (650) 849.5300                            /s/ John Moustakas
 Facsimile:     (650) 849.5333                     John Moustakas, D.C. Bar No. 442076
 wsze@gibsondunn.com                                  Assistant United States Attorney
                                                   555 Fourth Street, N.W.
 Katherine V.A. Smith                              Washington, D.C. 20530
    (Pursuant to LCvR 83.2(g))                     Telephone: (202) 252.2518
 Abiel Garcia                                      john.moustakas@usdoj.gov
    (Pursuant to LCvR 83.2(g))
 GIBSON, DUNN & CRUTCHER LLP                       Counsel for Defendants
 333 South Grand Avenue
 Los Angeles, CA 90071
 Telephone: (213) 229.7000
 Facsimile:     (213) 229.7520
 ksmith@gibsondunn.com
 agarcia@gibsondunn.com

 Lissa M. Percopo, D.C. Bar No. 985736
 GIBSON, DUNN & CRUTCHER LLP
 1050 Connecticut Avenue, N.W.
 Washington, D.C. 20036
 Telephone: (202) 955.8500
 Facsimile:    (202) 530.9694
 lpercopo@gibsondunn.com

 Katherine E. Melloy Goettel
    (Pursuant to LCvR 83.2(g))
 AMERICAN IMMIGRATION COUNCIL
 1331 G Street N.W., Suite 200
 Washington, D.C. 20005
 Telephone: (202) 507.7552
 kgoettel@immcouncil.org




                                               2
         Case 1:18-cv-02409-PLF Document 51 Filed 01/22/21 Page 3 of 4




Gianna Borroto
   (Pursuant to LCvR 83.2(g))
Mary Colleen Kilbride
   (Pursuant to LCvR 83.2(g))
NATIONAL IMMIGRANT JUSTICE
    CENTER
224 S. Michigan St., Ste. 600
Chicago, IL 60604
Telephone: (312) 660.1615
Facsimile:     (312) 660.1505
gborroto@heartlandalliance.org
ckilbride@heartlandalliance.org

Baher Azmy
   (Pursuant to LCvR 83.2(g))
Wells Dixon
   (Pursuant to LCvR 83.2(g))
Ghita Schwarz
   (Pursuant to LCvR 83.2(g))
CENTER FOR CONSTITUTIONAL
   RIGHTS
666 Broadway, 7th Floor
New York, NY 10012
Telephone: (212) 614.6464
Facsimile:     (212) 614.6499
bazmy@ccrjustice.org
wdixon@ccrjustice.org
gschwarz@ccrjustice.org

Counsel for Plaintiffs
Ms. Q. and J.




                                       3
         Case 1:18-cv-02409-PLF Document 51 Filed 01/22/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.3, I hereby certify that on January 22, 2021, I electronically

filed a copy of the foregoing document, which will be served on all counsel of record through the

Court’s CM/ECF system.


                                                                 /s/ Wesley Sze
